Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 – 5 and 9 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter (e.g. “a second compute unit”) which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation (“a second compute unit”) is not shown in applicant’s specification and/or drawings. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 6 and 11 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vlietinck et al. (US Pub. No. 20160322042), hereinafter referred to as Vlietinck in further view of Maruyama et al. (US Pat. No. 6067536), hereinafter referred to as Maruyama. 

Referring to claim 2, Vlietinck discloses a hardware integrated circuit configured to implement a neural network comprising a plurality of neural network layers, the integrated circuit comprising:  
a first compute unit (compute unit 116, fig. 1) configured to generate an output of a first neural network layer (first neural network layer 124a, fig. 1), the first compute unit comprising: 
a first controller (controller 116, fig. 1) configured to generate control signals that cause the first input bus to provide a respective non-zero input (input layer 122, fig. 1) in the first batch of inputs (neurons 351, fig. 1). 

Maruyama discloses, what Vlietinck lacks, a first plurality of multiply accumulate cells (multiplier 103, fig. 4) configured to multiply non-zero inputs in a first batch of inputs with a corresponding weight to generate the output (output 107, fig. 4); 
a first input bus coupled to each of the plurality of multiply accumulate cells (input bus 216, fig. 4); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Vlietinck and Maruyama before him or her, to modify the system of Vlietinck to include the multiplier of Maruyama. 
	The suggestion/motivation for doing so would have been to use a known neural network computational method to produce a desired output layer.  
Therefore, it would have been obvious to combine Maruyama with Vlietinck to obtain the invention as specified in the instant claim(s).
As to claim 3, Vlietinck discloses the integrated circuit of claim 2, further comprising: 
a compute unit (compute unit 116, fig. 1) configured to generate an output of a second, 
different neural network layer in response to processing non-zero inputs in a different batch of inputs relative to the first batch of inputs (input layer 122, fig. 1).   
Vlietinck does not disclose a second compute unit. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the compute unit since duplication of parts in well known in the art, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

As to claim 4, Vlietinck the integrated circuit of claim 2, further comprising: 
a compute unit (compute unit 116, fig. 1) comprising: 
a plurality of multiply accumulate cells (multiplier 103, fig. 4 of Maruyama); 
a input bus coupled (input bus 216, fig. 4 of Maruyama) to each of the second plurality of multiply accumulate cells; and 
a controller (controller 116, fig. 1) configured to generate control signals that cause the second input bus to provide a respective non-zero input in a second batch of inputs to each of the second plurality of multiply accumulate cells.  
Vlietinck does not disclose a second compute unit. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the compute unit since duplication of parts in well known in the art, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).


As to claim 5, Vlietinck discloses the integrated circuit of claim 4, wherein the compute unit is configured to generate an output (output layer 126, fig. 1) of a neural network layer in response to processing non-zero inputs in the second batch of inputs using the second plurality of multiply accumulate cells (neurons 1024, fig. 1).  

As to claim 6, Vlietinck discloses the integrated circuit of claim 2, wherein the first compute unit is configured to: 
receive the first batch of inputs to be processed through the first neural network layer (neurons 1024, fig. 1) and a corresponding first set of weights for the first neural network layer; and 
process each non-zero input in the first batch of inputs (processing unit 116, fig. 1) using: 
i) a corresponding weight in the first set of weights (weights between the selected few non-zero input neurons, para. 0007) and
ii) a corresponding multiply accumulate cell that receives the non- zero input from the first input bus (multiplier 103, fig. 4 of Maruyama).  

Claims 11 - 12 recite the corresponding limitation of claims 2 and 3. Therefore, they are rejected accordingly.

Allowable Subject Matter
Claims 7 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Szegedy et al. (US Pat. No. 9715642) discloses a device for processing images using deep neural networks. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITO C BORROMEO whose telephone number is (571)270-1720.  The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/J.C.B/               Assistant Examiner, Art Unit 2184    

 
                                                                                                                                                                                    /HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184